Citation Nr: 0302013	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  99-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
of entitlement to service connection for residuals of 
fractured ribs and to residuals of frostbite of the feet.  
The Board notes that the RO subsequently granted service 
connection for residuals of fractured ribs in November 2002.  
As such, the only issue now before the Board for 
consideration is that listed on the title page.

The case was previously before the Board in December 2000 and 
in December 2001, when it was remanded for further 
development.  The requested development having been 
accomplished, the case is now before the Board for appellate 
adjudication.

The veteran has testified at a personal hearing before the RO 
in July 1999 and at a Travel Board hearing in August 2001.  
Transcripts of both hearings have been associated with the 
claims folder.


FINDINGS OF FACT

1.	VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.

2.	Evidence of record does not show that the veteran has any 
residuals of frostbite of the feet incurred during 
service.


CONCLUSION OF LAW

Residuals of frostbite of the feet were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the October 1998 and June 2001 rating 
decisions; October 1999 hearing officer's decision; February 
1999 statement of the case; October 1999, June 2001, and 
November 2002 supplemental statements of the case; December 
2000 and December 2001 Board remands; and December 2000 and 
January 2002 letters from the RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's service medical records, VA medical records, and 
provided the veteran with two VA examinations to clarify the 
nature and etiology of any residuals of frostbite of the 
feet.  Further, the veteran has been afforded both a personal 
hearing before the RO and a Travel Board hearing.  As such, 
the VA's duties under the VCAA have been satisfied.

Legal Criteria.  The applicable law provides that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The veteran's service medical records, 
dated from December 1943 to January 1946, are negative for 
any complaints related to frostbite of the feet.  The 
veteran's January 1946 separation examination was negative 
for any neurological disorders and for any residuals of 
frostbite of the feet.

Outpatient treatment records from both private and VA medical 
facilities, dated from 1982 to 1998, reflect an ongoing 
diagnosis of diabetes.  Additionally, on several occasions, 
examining physicians made reference to the veteran's diabetic 
foot ulcers, in addition to tinea pedis.  In December 1983, a 
VA examiner assessed the veteran as having possible diabetic 
neuropathy of the feet.

An April 1998 VA examination diagnosed the veteran with 
degenerative joint disease (DJD), bilateral feet; frostbite 
injury, bilateral feet, primarily responsible for loss of 
sensation of left 2nd and 3rd toes, blistering of feet; and, 
diabetic foot neuropathy, bilateral.  The examiner opined 
that the veteran's neuropathy of the feet was at least as 
likely as not due to frostbite injury incurred in service.  
However, the examiner noted that the veteran's claims file 
was not available at the time of the examination.  As such, 
his medical opinion was apparently based on the history as 
reported to him by the veteran.

At the time of his July 1999 personal hearing before the RO, 
the veteran testified that he had had blisters on his feet 
since incurring a cold injury during service.  He stated that 
this injury was the result of work he did in a grave 
registration outfit, in which he processed and buried the 
dead in the cold.  He stated that his feet stayed wet for 
three to four days, and he had ice between his toes.  
Likewise, at the time of an August 2001 Travel Board hearing, 
the veteran testified that the weather during service was 
extremely cold, with snow, ice, and high winds.  The veteran 
indicated that there was no way to keep dry or to change 
clothing.  He indicated that he was treated at a field 
hospital, 626th Medical Clearing Company, for a few days, and 
returned to duty.  He testified that he received no further 
treatment in service.

Following a December 2001 Board remand, the veteran was 
afforded another VA examination in March 2002.  This time, 
the veteran's claims folder was reviewed by the examiner.  
The veteran presented with complaints of chronic numbness and 
tingling of his feet.  He stated that in 1947, his feet 
started to blister, and have blistered every summer.  He 
noted that his feet felt cold and sore "all the time," and 
that he had poor circulation.  The veteran related his 
history of frozen feet during service, and indicated that the 
numbness and discomfort had worsened over the years.  When 
asked about his cold intolerance, the veteran replied, "I 
usually don't go out in the cold."  Additionally, the 
veteran reported his history of diabetes since the 1980s.  He 
indicated that he had had a number of diabetic-related 
complications, including some retinopathy and diabetic 
neuropathy.

A sensory examination of the feet revealed some decreased 
touch pain and vibratory sense in the feet.  The decreased 
pain and touch in the feet formed a "stocking like" 
distribution that was worse at the toes and better as one 
moved toward the ankles.  The veteran's gait was normobased, 
and Romberg was negative.  Inspection of the feet revealed 
atrophic skin changes with loss of hair.  There was some mild 
fungal involvement to the nails, and no blisters were 
observed.  There was some flattening of the feet.  Assessment 
was of (1) type II diabetes mellitus; (2) mild neuropathy of 
the feet due to diabetes, not due to cold injury; and (3) 
tinea pedis, not due to cold injury.

In the opinion of the examiner, it is more likely than not 
that the present neurological condition of the veteran's feet 
is due to diabetes and not to cold injury.  The examiner 
provided the following statement with respect to his 
conclusion:

The question of whether or not the 
neuropathy in some way is related to a 
frostbite injury is of course difficult.  
One can certainly say that his greater 
than 20 years of diabetes is a 
predominant cause for his neuropathy.  In 
reviewing his c-file, [the veteran] does 
describe on a number of occasions, for 
example in a dermatology consult dated 
May 1, 1990 [the] presence of blistering 
feet since 1945. . . . In addition, there 
are notes in the c-file as far back as 
1982, for treatment of blistering in his 
feet.  Those notes suggest that the cause 
of the blistering was tinea pedis. . . . 
In addition, I could not find any 
documentation of blistering feet prior to 
[the veteran's] diagnosis of diabetes.  
Thus, I believe that his current 
neuropathy is related to his diabetes and 
not to a frostbite injury, thus, not 
related to service.  In addition, his 
lack of history, which suggests [a] 
significant amount of cold intolerance 
would also speak against a frostbite type 
injury.  For example, [in] the typical 
frostbite related injury, the patient 
would complain of significant cold 
intolerance, they would describe avoiding 
the cold by wearing gloves and heavy 
socks and would describe a burning and 
tingling that worsens on exposure to the 
cold.  [The veteran] is unable to provide 
this.

Analysis.  The veteran contends that he currently suffers 
from residuals of frostbite of the feet incurred during 
service.  In support of this contention, a VA examiner opined 
in April 1998 that the veteran's neuropathy of the feet is at 
least as likely as not due to a frostbite injury incurred 
during service.  However, this statement is contradicted by 
the March 2002 report of a VA examiner, who opined that the 
veteran's bilateral foot neuropathy is unrelated to any cold 
injury incurred in service.  Rather, this examiner concluded 
that the veteran's history of blistering is the likely result 
of his tinea pedis, and that his diabetes is the predominant 
cause of his neuropathy.

In weighing these contradictory statements, the Board places 
more emphasis on that of the March 2002 VA examiner, as he 
conducted a longitudinal review of the veteran's medical 
history, to include his service medical records, before 
expressing an opinion, and provided specific reasons for his 
conclusion.  On the contrary, the April 1998 VA examiner had 
not reviewed the veteran's claims folder, and did not provide 
an explanation for his conclusion.  In summary, the 
preponderance of the evidence does not indicate that the 
veteran's foot pathology is the result of cold injury 
incurred during his period of military service.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for residuals of frostbite 
of the feet is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

